t c summary opinion united_states tax_court basman ahmad and khitam amerneh petitioners v commissioner of internal revenue respondent docket no 266-04s filed date basman ahmad and khitam amerneh pro_se john w strate for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure the deficiency is attributable to the 10-percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan the sole issue therefore is whether petitioners are liable under sec_72 the distribution was from petitioner basman ahmad’s mr ahmad qualified_retirement_plan some of the facts were stipulated and are incorporated herein at the time the petition was filed petitioners resided in barstow california in mr ahmad a native of jordan moved to the united_states where he received a bachelor’s degree in civil engineering from the university of toledo in following graduation mr ahmad was employed as a civil engineer by the ohio department of transportation during his nearly years_of_service mr ahmad accumulated over dollar_figure in the ohio public employees retirement_system pers mr ahmad married his first wife amal ahmad ms ahmad in the couple lived pincite angola road angola road property toledo ohio for the duration of their marriage according to petitioners the residence was titled in the name of mr ahmad’s brother basem sulieman mr sulieman because mr sulieman had provided the purchase_price in mr ahmad received a master’s degree and began to pursue a ph d in civil engineering at the university of toledo mr ahmad was enrolled in the program until when the university notified him that he had not passed a written examination in ms ahmad obtained a divorce from mr ahmad in a jordanian court mr ahmad married his second wife khitam amerneh in and petitioners had their first child in date in date ms ahmad was granted a divorce in the united_states by the court of common pleas in lucas county ohio court of common pleas the court of common pleas awarded ms ahmad alimony and found that the angola road property and mr ahmad’s pers pension constituted marital property subject_to division the divorce decree does not indicate that the court of common pleas considered the fact that mr ahmad had a new wife and child to support during the divorce proceedings a lender foreclosed on a mortgage attached to the angola road property and mr ahmad eventually lost the property petitioners moved to california in where mr ahmad has since worked for the california department of transportation mr ahmad testified that in he worked hours per day and earned over dollar_figure in an early distribution of dollar_figure was received by mr ahmad from his pers pension mr ahmad wired the distribution proceeds after dollar_figure of federal_income_tax was withheld to mr sulieman to reimburse him for the loss from the foreclosure of the angola road property on their joint federal_income_tax return for petitioners reported as gross_income the dollar_figure retirement distribution petitioners included with their tax_return form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts on which they listed the dollar_figure retirement_plan distribution but elected on form_5329 that the distribution was not subject_to the early withdrawal tax under sec_72 respondent in the notice_of_deficiency determined that the dollar_figure early distribution was subject_to the additional tax under sec_72 and determined a deficiency of dollar_figure sec_72 imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan paragraph provides in relevant part imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includable in gross_income the 10-percent additional tax however does not apply to certain distributions sec_72 excepts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order petitioners contend they do not owe the sec_72 additional tax for four reasons the divorce settlement in caused financial and emotional hardship mr ahmad suffers from fibromyalgia a rheumatic condition and chronic fatigue syndrome mr ahmad was enrolled as a student at the university of toledo in the divorce court considered mr ahmad’s pers pension as marital property and subject_to division as to the first argument petitioners contend that they are not liable for the 10-percent addition_to_tax because mr ahmad experienced financial and emotional hardship due to the court of common pleas’ ignoring his new wife and child in its order this court has repeatedly held that we are bound by the specific restrictions contained in sec_72 see eg 101_tc_215 vorwald v commissioner tcmemo_1997_15 general financial or emotional hardship is not an exception from the sec_72 additional tax on early retirement_plan distributions milner v commissioner tcmemo_2004_111 although the divorce settlement may have been difficult for mr ahmad general hardship is not one of the enumerated exceptions in sec_72 petitioners also assert that they are not liable for the sec_72 penalty because mr ahmad suffers from fibromyalgia and chronic fatigue syndrome distributions attributable to a disability within the meaning of sec_72 are exempted from the 10-percent penalty sec_72 meyer v commissioner tcmemo_2003_12 under sec_72 an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or to be of long-continued and indefinite duration whether the impairment constitutes a disability is to be determined with reference to all facts in the case sec_1_72-17a income_tax regs mr ahmad testified that he was employed by the state of california in and regularly worked 8-hour days his claimed disabilities evidently did not prevent him from engaging in a gainful activity in moreover mr ahmad wired the proceeds from the early distribution to mr sulieman to reimburse him for losses associated with the angola road property there is no evidence in the record that suggests the early distribution was attributable to mr ahmad’s afflictions accordingly the exception in sec_72 offers no relief to petitioners petitioners also maintain that the sec_72 penalty is inapplicable because mr ahmad was a student at the university of toledo in under sec_72 the 10-percent addition_to_tax does not apply to distributions from individual retirement plans for higher education expenses an individual_retirement_plan is an individual_retirement_account ira or an individual_retirement_annuity sec_7701 in this case mr ahmad received an early distribution from the ohio pers which is a qualified_retirement_plan under sec_4974 freese v commissioner tcmemo_1996_224 since mr ahmad received his distribution from a qualified_retirement_plan rather than an individual_retirement_plan the sec_72 exception is unavailable to petitioners finally petitioners argue that the sec_72 penalty should be waived because mr ahmad’s pers pension was considered marital property by the court of common pleas payments to alternate payees pursuant to a qualified_domestic_relations_order are not subject_to the sec_72 addition_to_tax sec_72 sec_402 provides that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 thus sec_402 treats the alternate_payee as the distributee and the alternate_payee will be taxable on the distribution here the marital settlement agreement is not a qualified_domestic_relations_order and does not designate an alternate_payee furthermore the distribution in question is a distribution to mr ahmad himself the plan participant as the settlement agreement is not a qualified domestic order and mr ahmad is not an alternate_payee the exception in sec_72 is inapplicable in light of the foregoing the court holds that petitioners are liable for the 10-percent additional tax imposed under sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
